PER CURIAM.
We affirm the summary denial of appellant’s motion for postconviction relief. Most of the claims raised do not constitute ineffective assistance of counsel under the facts of this case. As to all the claims, appellant has failed to show Strickland prejudice in that he cannot show that the errors, if any, produced a result which was unreliable. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Appellant was charged with burglary, and the evidence showed that he was encountered inside a business by a police detective who positively identified him. He dropped a black bag which contained property of the business owner. All of the various claims do not change this essential testimony, and there is no probability that the matters raised in his motion make the result of his prior trial unreliable.
STONE, WARNER and DAMOORGIAN, JJ., concur.